SPRECHER, Circuit Judge.
This chapter in a long unfinished story deals with the power and propriety of the district court’s implementation of prior judgments which were designed to alleviate racial discrimination in site selection and tenant assignment procedures in public housing, by restructuring the local decision-making process in order to bypass a discriminatory bottleneck in that process.
*211I
The facts of this case have been recited so often that a brief summary will suffice at this juncture. Black tenants in and applicants for public housing brought suit in 1966 against the Chicago Housing Authority (CHA) and others challenging the constitutionality of CHA’s site selection policy. Preliminary motions by the defendants to dismiss and for summary judgment were disposed of in 1967. D.C., 265 F.Supp. 582. Plaintiffs’ motion for summary judgment, on the other hand, was granted in 1969. D.C., 296 F.Supp. 907. That judgment was implemented later in the year by entry of an order which comprised a comprehensive plan for site selection. D.C., 304 F.Supp. 736. CHA submitted no sites for family dwelling units to the City Council of Chicago for approval and consequently the prior orders were further implemented in 1970 by a timetable and deadline order, which was affirmed by this court in Gautreaux v. Chicago Housing Authority, 436 F.2d 306 (7th Cir. 1970), cert. denied, 402 U. S. 922, 91 S.Ct. 1378, 28 L.Ed.2d 661 (1971).
The same plaintiffs, simultaneously with the filing of the CHA complaint in 1966, also filed another complaint against the Secretary of the Department of Housing and Urban Development (HUD) seeking declaratory and injunctive relief. The district court dismissed all four counts of the complaint but this Court reversed that judgment as to two counts, holding that HUD had violated the due process clause of the Fifth Amendment by assisting in carrying on a racially discriminatory public housing system in the Chicago area and entitling the plaintiffs to summary judgment. Gautreaux v. Romney, 448 F.2d 731 (7th Cir. 1971).
While the CHA and HUD cases were resulting in determinations that both agencies were guilty of unconstitutional racial discrimination in public housing site selection, HUD was approving annual money grants to the City of Chicago under the Model Cities Program established by the Domonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. § 3301 ff.). The first year grant of $38 million was paid by HUD to Chicago but in 1971 the district court enjoined HUD from paying any second-year Model Cities Program money unless and until at least 700 dwelling units in white areas had received City Council approval. D.C., 332 F.Supp. 366. This order was reversed and remanded by this court with one judge dissenting. Gautreaux v. Romney, 457 F.2d 124 (7th Cir. 1972).
. On April 10, 1972, the district court found, among other things, that acquisition of sites by CHA is necessary to enable CHA to comply with the 1969 judgment order to increase the supply of dwelling units as rapidly as possible; that under state law (Ill.Rev.Stat. ch. 67%, § 9) CHA may not acquire sites without City Council approval; that there was no showing of any necessity or reason for the failure of the City Council to take any action since July 1, 1971 to approve any acquisitions of proposed sites, particularly in light of the evidence that many of the sites were suitable for the provision of dwelling units; and that such failure had had the effect of preventing CHA from complying with the 1969 judgment order and of preventing the Court from assuring that relief to which the plaintiffs were entitled was provided. The Court ordered that until further order the statute requiring City Council approval of CHA sites shall not be applicable to CHA’s actions taken for the purpose of providing dwelling units and directed CHA to proceed with appropriate steps to provide the 1500 dwelling units that were the subject of the District Court’s July 20, 1970 and subsequent orders. 342 F. Supp. 827.
Appeals were taken by the City, the Mayor, CHA and 39 of the 48 aldermanic defendants. Five of the nonappealing aldermanic defendants (Aldermen Cousins, Despres, Langford, Simpson and Singer) admitted all allegations of the supplemental complaint involved here, *212took the position in the court below that they “fully support the efforts being made by the plaintiffs” and unsuccessfully sought leave to file a brief on this appeal in support of the order entered below. Four others (Aldermen Hedlund, Hoellen, Lawlor and Simon) have likewise not appealed. In addition, Aider-man Holman, who is one of the appellants, while dissatisfied with the provisions of the 1969 judgment order, said,
“I would say that the Court enter an order that whether we have City Council approval or not, that we proceed .... The prayer to by-pass the City Council is one for the Court’s suggestion, and I do not quarrel with it . . . .”
HUD has not appealed. In its answer to the supplemental complaint HUD said:
“[HUD] suggests that the inclusion of the City of Chicago, Richard J. Daley, Mayor of the City of Chicago, and individual members of the City Council, as defendants herein, is appropriate to achieve just and equitable relief and urges this Court to enter such order or orders against the aforesaid defendants as this court deems just and equitable.”
The City, Mayor and appellant aider-men have contended (1) that it was improper to join them as parties-def end-ants for purposes of relief inasmuch as they have not been found to have violated any of plaintiffs’ rights nor have their objectives in the location of public housing been found to be unconstitutional; (2) that the City Council’s authority to approve public housing sites does not deny plaintiffs any relief to which they are entitled; and (3) that both the order appealed from and the original 1969 judgment constitute abuses of discretion because of the hardships they introduce.
CHA has contended that the order is an abuse of discretion because it “promises to do nothing but add to CHA’s already awesome burdens while contributing nothing to the complex problem of providing integrated public housing opportunities in the Chicago area.”
II
“Once a right and a violation have been shown, the scope of a district court’s equitable powers to remedy past wrongs is broad, for breadth and flexibility are inherent in equitable remedies.” Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 15, 91 S.Ct. 1267, 1276, 28 L.Ed.2d 554 (1971).
It has long been conclusively established in this case (1) that “plaintiffs, as present and future users of the system, have the right under the Fourteenth Amendment to have sites selected for public housing projects without regard to the racial composition of either the surrounding neighborhood or of the projects themselves,” 265 F.Supp. 582, 583; (2) that CHA had violated the Fourteenth Amendment by intentionally choosing sites for family public housing and adopting tenant assignment procedures for the purpose of maintaining existing patterns of residential separation of races, 296 F.Supp. 907, enforced by 304 F.Supp. 736, affirmed in 436 F.2d 306 (7th Cir. 1970), cert. denied, 402 U. S. 922, 91 S.Ct. 1378, 28 L.Ed.2d 661 (1971); and (3) that HUD had violated the due process clause of the Fifth Amendment by its knowing acquiescence in CHA’s discriminatory housing program. 448 F.2d 731 (7th Cir. 1971).
The rights and violations are firmly established and are far beyond appeal or dispute. What remains is the district court’s task “to correct, by a balancing of the individual and collective interests, the condition that offends the Constitution.” Swann v. Charlotte-Mecklenburg Board of Education, supra, 402 U.S. at 16, 91 S.Ct. at 1276. This has proved to be a Herculean task requiring both the wisdom of Solomon and the patience of Job. See Gautreaux v. Romney, 457 F. 2d 124 (7th Cir. 1972) (court’s opinion, 124-129, and dissent, 129-140).
*213As early as in his opinion of February 10, 1969, supporting an order of the same date, the district court found that:
“CHA follows an unvarying policy ‘based upon actual experience in submitting sites to the City Council for approval’ of informally clearing each site with the Alderman in whose Ward the site is located and eliminating each site opposed by an Aider-man.” 296 F.Supp. at 913.
The court further found (at 914):
“It is also true that there is no evidence that the Aldermen who vetoed White sites were necessarily motivated by racial animus when they followed a policy of keeping Negroes out of White neighborhoods. Most Aider-men apparently talked to their constituents and received unfavorable reactions before exercising their informal vetoes.
•X- -X* * * * *
“CHA finally contends that the impulse originating and sustaining the policy against choosing White sites came from the City Council. But by incorporating as an automatic step in its site selection procedure a practice which resulted in a racial veto before it performed its statutory function of formally presenting the sites to the City Council, CHA made those policies its own and deprived opponents of those policies of the opportunity for public debate. It is no defense that the City Council’s power to approve sites may as a matter of practical politics have compelled CHA to adopt the pre-clearance procedure which was known by CHA to incorporate a racial veto. . . . Although neither the City Council nor its members individually are parties to this suit, they will be bound by any order entered in this case against CHA of which they have actual notice. FRCP 65(d).”
There was no appeal from these findings and conclusions and they became final. A supplemental complaint was filed by the plaintiffs on February 2, 1972, naming the Mayor and members of the City Council as parties-defendant. Answers were filed by the defendants and a hearing was held on the supplemental complaint, commencing April 4, 1972.
No evidence was offered at the hearing by the defendants to explain why neither the Planning and Housing Committee nor the City Council itself had given any consideration to the available CHA sites since July 1, 1971. Alderman Kelley, the only alderman called as a witness by the City, said under cross-examination that he had not discussed that subject with his fellow aldermen. Alderman Holman, testifying in his own behalf, was asked on cross-examination for his opinion as to why the committee had taken no action on CHA sites since July 1, 1971. He said he could not give an opinion, but then added:
“I don’t think ^you could get, right now, an affirmative 26 votes [a majority of the council] to put that many housing units in white neighborhoods.”
Alderman Simon regretted that the Committee hearings did not continue and said that the Council did a “great disservice” by not continuing with them. HUD called the “refusal” to hold further hearings “a deliberate affront to this [the district] court,” and “totally contrary” to representations made by the City in the May 12, 1971 Letter of Intent signed by the City, CHA and HUD. See Gautreaux v. Romney, supra, 457 F. 2d at 132.
A witness for the City, who was an assistant commissioner of the City’s Department of Development and Planning (DDP), testified about an examination he and his staff had made of some (but not all) of the remaining CHA sites. Contrary to the City’s statement that all of these sites “were shown to be in violation of the Chicago Zoning Ordinance, or otherwise burdensome upon public services, including school attendance,” the evidence showed that the DDP staff found over 100 of them to be “suitable sites in the General Public Housing Area.” However, neither this nor any *214other information or recommendation concerning the remaining CHA proposed sites was submitted by the DDP to the Chicago Plan Commission, the agency to which the DDP normally made its recommendations. No explanation was given as to why that had not been done. At the conclusion of the hearing, on April 10, 1972, the order now appealed from was entered.
The order found that pursuant to prior order of the Court, CHA submitted on March 5, 1971 to the defendant members of the City Council proposed sites for not fewer than 1500 dwelling units; that since July 1, 1971, neither the City nor the Council has approved the acquisition of any property by CHA for dwelling units; that many of the sites for the 1500 units are suitable for dwelling units; and that such failure to conduct hearings and approve acquisition has the effect of preventing CHA from providing additional Dwelling Units in conformity with the Judgment Order, thereby denying relief to the plaintiffs to which they are entitled and frustrating and preventing the Court from assuring that such relief is provided.
The order included the following remedial provision:
“Until the further order of this Court the following provision of Section 9, Chapter 67½, Illinois Revised Statutes, to wit:
‘If the area of operation of a housing authority includes a city, village or incorporated town having a population in excess of 500,000 as determined by the last preceding Federal census, no real property or interest in real property shall be acquired in such municipality by the housing authority until such time as the housing authority has advised the governing body of such municipality of the description of the real property, or interest therein, proposed to be acquired, and the governing body of the municipality has approved the acquisition thereof by the housing authority’
shall not be applicable to CHA’s actions, including without limitation the acquisition of real property in the City of Chicago, taken for the purpose of providing Dwelling Units.”
The district court had undoubted power to suspend the operation of the state statute.1 “[S]tate policy must give way when it operates to hinder vindication of federal constitutional guarantees.” North Carolina State Board of Education v. Swann, 402 U.S. 43, 45, 91 S.Ct. 1284, 1286, 28 L.Ed.2d 586 (1971).
In its February 10, 1969 opinion, the district court concluded (296 F.Supp. at 912):
“No criterion, other than race, can plausibly explain the veto of over 99½% of the housing units located on the White sites which were initially selected on the basis of CHA’s expert judgment and at the same time the rejection of only 10% or so of the units on negro sites.”
Subsequently, of course, virtually no action was taken on any sites after the court fixed definite formulae for requiring at least 75% of dwelling units to be constructed in predominantly white areas.
The City Council by its earlier discriminatory action and later by its inaction has made itself a party to the discrimination “as a joint participant.” Burton v. Wilmington Parking Authority, 365 U.S. 715, 725, 81 S.Ct. 856, 6 L.Ed.2d 45 (1961). In Louisiana v. United States, 380 U.S. 145, 156, 85 S.Ct. 817, 823, 13 L.Ed.2d 709 (1965), the Supreme Court held that the “need to eradicate past evil effects and to prevent the continuation or repetition in the future of the discriminatory practices shown to *215be so deeply engrained in the [state] laws, policies, and traditions . . . completely justified the District Court” in suspending the operation of state constitutional provisions in 21 parishes until voter discrimination had been remedied. In Reitman v. Mulkey, 387 U.S. 369, 87 S.Ct. 1627, 18 L.Ed.2d 830 (1967), the Court approved the action of the Supreme Court of California in striking down a provision of the state constitution because it involved the state in racial discrimination in the housing market.
In Hunter v. Erickson, 393 U.S. 385, 386, 393, 89 S.Ct. 557, 558, 562, 21 L.Ed.2d 616 (1969), the Court held that “amending the city charter [of the City of Akron, Ohio] to prevent the city council from implementing any ordinance dealing with racial, religious or ancestral "discrimination in housing without the approval of the majority of the voters of Akron . . . discriminates against minorities, and constitutes a real, substantial, and invidious denial of the equal protection of the laws.”
In Kennedy Park Homes Ass’n v. City of Lackawanna, 436 F.2d 108 (2d Cir. 1970), cert. denied, 401 U.S. 1010, 91 S. Ct. 1256, 28 L.Ed.2d 546 (1971), the Court of Appeals, speaking through Mr. Justice Clark, sitting by designation, affirmed the district court’s judgment requiring the city to take all necessary steps to enable the plaintiff to proceed with its low income housing project where the city had previously declared a moratorium on new subdivisions.2
In Hawkins v. Town of Shaw, 461 F. 2d 1171 (5th Cir. 1972), the Fifth Circuit sitting en banc in a case requiring the town to submit a plan for the court’s approval to cure the results of a long history of discrimination (437 F.2d 1286) said at 1172:
“In order to prevail in a case of this type it is not necessary to prove intent, motive or purpose to discriminate on the part of city officials. . ‘[W]e now firmly recognize that the arbitrary quality of thoughtlessness can be as disastrous and unfair to private rights and to public interest as the perversity of a willful scheme.’ ”
The action of the district court in the circumstances of this case was within the range of its discretion. The defendants rely upon James v. Valtierra, 402 U.S. 137, 91 S.Ct. 1331, 28 L.Ed.2d 678 (1971), where the Court held that the California procedure for mandatory referendums, which was not limited to proposals involving low-cost public housing, did not violate the Equal Protection Clause. There the Court held that “the record . . . would not support any claim that a law seemingly neutral on its face is in fact aimed at a racial minority.” 402 U.S. at 141, 91 S.Ct. at 1333. Here the record supports the trial court’s conclusion that only race can explain the defendants’ actions and subsequent inaction.3
Upon this record, the defendants were properly made parties-defendant and the trial court did not abuse its discretion in fashioning a remedy.4 Inasmuch as that remedy facilitates CHA’s compliance with the 1969 judgment order, CHA’s burdens are eased rather than further laden.
The judgment order of April 10, 1972 is affirmed.
Affirmed.

. Inasmuch as the statute involved is not of state-wide application but relates solely to the affairs of one county in the state, it was not necessary to convene a three-judge court pursuant to 28 U.S.C. § 2281. Moody v. Mowers, 387 U.S. 97, 101-102, 87 S.Ct. 1544, 18 L.Ed.2d 643 (1967). None of the parties has raised this issue.


. See also Crow v. Brown, 332 F.Supp. 382 (N.D.Ga.1971), affirmed, 457 F.2cl 788 (5th Gir. 1972) (county enjoined from interfering with public housing by refusing building permits) ; Dailey v. City of Lawton, 425 F.2d 1037 (10th Cir. 1970) (city enjoined from denying building permits for construction of low-income housing).


. See generally, Murasky, “James v. Valtierra : Housing Discrimination by Referendum ?,” 39 U. of Chi.L.Rev. 115 (1971) ; Reach, “The Application of the Equal Protection Clause to Referendum-Made Law: James v. Valtierra,” 1972 U. of Ill. L.Forum 408 (1972).


. See Recent Cases, Gautreaux v. Romney, 86 Harv.L.Rev. 427, 437-38 (1972).